DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I.
 Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. (previously cited) in view of Balmert et al. (previously cited), Woitiski et al. (previously cited), Zhang et al. (previously cited), Hori et al. (previously cited), and Lee et al. (previously cited) as evidenced by Allemann et al. (previously cited). 
Prokop et al. teach targeted nanoparticles that are envisioned to carry drug for cancer therapies (see abstract and paragraph 4). The nanoparticles are configured to have a core and corona where the drug is in the core and the targeting moiety is in the corona (see paragraph 25). The envisioned nanoparticles are sized at 10-300 nm (see paragraph 37; instant claim 3). The nanoparticles are composed of one or more polyanionic low or high molecular weight components, where alginate is envisioned and may also include a polycationic low molecular weight components where protamine sulfate and chitosan are envisioned (see paragraph 46; instant claim 1). In addition, the nanoparticles also contain calcium chloride (divalent cation) as well as the drug cargo in the core (see paragraphs 46 and 48; instant claim 2). The nanoparticles can be provided dispersed in a biocompatible matrix to yield a therapeutic film or a carrier suitable for injection (see paragraph 58; instant claim 10). Prokop et al. further teach the inclusion of Pluronic® F-68, an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) in the nanoparticles (see paragraph 48). An example is provided where a droplet forming polyanionic core solution that included both alginate and fibroblast growth factor-2 as a protein drug is added into a cationic corona solution with spermine hydrochloride, a polycationic component (see example 9). The weight ratio of alginate to drug is 5:1 and the weight ratio of alginate to polycationic component is also 1:1 (see example; instant claims 8-9). Prokop et al. note that the protein does not gel the polymer in spite of its cationic charge (see paragraph 98; Balmert et al. table 2). More general teachings are provided by Prokop et al. where the concentration of polyanion ranges from 0.01 to 0.5 wt%, polycation ranges from 0.01 to 1 wt%, and drug ranges from 0.01 to 1 wt% (see paragraph 34). The example of Prokop et al. does not include protamine sulfate, a divalent cation, or C-C motif chemokine ligand 21 (CCL21).
Woitiski et al. teach nanoparticles for protein delivery (see abstract). Specifically, Woitiski et al. performs a pre-gelation of a solution including the protein, alginate, and poloxamer 188 (non-commercial name for Pluronic® F68) by addition of calcium chloride (see page 2477 first column first full paragraph and Allemann et al. paragraph 50). Poloxamer 188 is an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) (see instant claim 1). Subsequently, further complexation is induced by the addition of the polycation chitosan (see page 2477 first column first full paragraph). The presence of poloxamer 188 permits control of particle size where smaller sizes can be achieved with its presence (see table 1). In addition, the poloxamer also prompts a reduction in the rate of release of the contained protein (see figure 1).
Zhang et al. teach the production of particles that encapsulate a protein in crosslinked alginate (see abstract). Here a solution of protein cargo is combined with calcium chloride which is then mixed with an alginate solution (see page 1042 second column last paragraph). The resulting particles are further combined with calcium chloride solution to crosslink and then a protamine sulfate solution to provide additional crosslinking (see page 1042 second column last paragraph). Zhang et al. illustrate and discuss the arrangement of components in the resulting particles:

    PNG
    media_image1.png
    103
    332
    media_image1.png
    Greyscale

The larger ovals are the protein cargo. They further describe that some of the divalent calcium ions that crosslink the alginate are displaced by protamine sulfate that diffuses into the interior of the particles and crosslinks the alginate both internally and as a “corona” on the periphery (see page 1044 second column second paragraph). This results in a mixed polymer matrix of alginate and protamine sulfate in which the protein cargo is entrapped (see instant claim 4).
Hori et al. teach the production of a CCL21 loaded alginate matrix (see). Here CCL21 is added to alginate then calcium chloride is added to induce gelation (see page 3672 second column last paragraph). CCL21 is known to be positively charged and to electrostatically bind to alginate, yet there is no discussion or suggestion by Hori et al. of the alginate gelling as a consequence of the addition of the CCL21 (see page 3673 second column fourth paragraph).
Lee et al. teach targeted nanoparticles that include CCL21 as a drug active to treat cancer, where ovarian cancer is envisioned (see abstract and page 4861, second column first full paragraph and last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the nanoparticles of Prokop et al. where protamine sulfate is exchanged for the polycationic spermine hydrochloride and both calcium chloride and poloxamer 188 are included prior to the polycationic solution. The combination of calcium chloride and protamine sulfate with the alginate and cargo prior to the addition of the polycation would have been obvious based upon the guidance provided by Prokop et al. regarding the selections to make for constructing their nanoparticles and Zhang et al. who point to the usefulness of both calcium chloride and protamine sulfate in crosslinking alginate particles. Further, Prokop et al. envision the same poloxamer in their nanoparticles and Woitiski et al. describe similarly configured alginate/polycationic based particles for protein delivery whose ability to be tailored is improved by the inclusion of poloxamer 188. Thus the addition of poloxamer 188 to the protein mixture of Prokop et al. prior to the addition of the protamine sulfate polycation would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to select CCL21 as the drug cargo because both Prokop et al. and Lee et al. envision the treatment of cancer via targeted drug containing nanoparticles. There would have been a reasonable expectation of success for the choice because 1) Prokop et al. already exemplify the incorporation of a cationic protein cargo in the alginate matrix and 2) Hori et al. teach CCL21 inclusion in alginate without inducing its gelation. The CCL21 drug would be contained within a polymer mesh that results which is composed of poloxamer 188, alginate, and protamine sulfate (see instant claim 1). Additionally, it would have been obvious to generate these particles where alginate is the sole polyanionic polymer and protamine sulfate is the sole polycationic based upon the guidance by Prokop et al. of options for these components (see instant claim 19). It would then follow to employ the nanoparticles in the various envisioned final forms (e.g., within a matrix or within an injectable carrier). Further, it would have been obvious to adjust the proportions of the alginate, protamine sulfate, and CCL21 within the ranges generally taught by Prokop et al. for the polyanion, polycation, and drug, respectively. The ratios of these ranges would then yield a ratio of alginate to protamine sulfate that ranges from 1:100 to 50:1 and ratio of alginate to drug that ranges from 100:1 to 50:1 (see instant claims 20-22). These ranges overlap with those instantly recited, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 1-3, 8-10, and 19-22  are obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. as applied to claims 1-3, 8-10, and 19-22 above, and further in view of Das et al. (previously cited) as evidenced by Crandall (previously cited).
Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. render obvious the limitations of instant claim 6; however the variety of block copolymer in instant claim 7 is not detailed.
Das et al. teach a nanoparticle carrier configured like that of Woitiski et al. whose teachings are relied upon to modify the teachings of Prokop et al. Specifically, Das et al. performs a pre-gelation of a solution including the drug cargo, alginate, and Pluronic® F-127 by addition of calcium chloride then chitosan is added to further crosslink the resulting particles (see page 154 first column last full paragraph-second column third full paragraph). Crandall details that Pluronic® F-127 corresponds to poloxamer 407, a polyoxypropylene-polyoxyethylene block copolymer (see column 4 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange poloxamer 407 for the poloxamer 188 in Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 7 is obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Das et al. as evidenced by Allemann et al. and Crandall.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. as applied to claims 1-3, 8-10, and 19-22 above, and further in view of Kumari et al. (previously cited).
Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. render obvious the limitations of instant claim 1; however the collection of prior art does not exemplify a nanoparticle with only the components of instant claim 19.
Kumari et al. teach a nanoparticle carrier composed of only water, drug, alginate, the polycation chitosan, Pluronic® F68, and calcium (see abstract and page 916 second column first full paragraph).
In light of Kumari et al., it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the nanoparticle of Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. with the limited number of components as detailed by instant claim 19 because it was known to be desirable for such carriers. Therefore claim 19 is obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Kumari et al. as evidenced by Allemann et al.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Kumari et al. as evidenced by Allemann et al. as applied to claim 19 above, and further in view of Das et al. as evidenced by Crandall.
Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Kumari et al. as evidenced by Allemann et al. render obvious the limitations of instant claim 19. The ratios of instant claim 27 are also rendered obvious. The variety of block copolymer in instant claim 26 is not detailed.
Das et al. teach a nanoparticle carrier configured like that of Woitiski et al. whose teachings are relied upon to modify the teachings of Prokop et al. Specifically, Das et al. performs a pre-gelation of a solution including the drug cargo, alginate, and Pluronic® F-127 by addition of calcium chloride then chitosan is added to further crosslink the resulting particles (see page 154 first column last full paragraph-second column third full paragraph). Crandall details that Pluronic® F-127 corresponds to poloxamer 407, a polyoxypropylene-polyoxyethylene block copolymer (see column 4 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange poloxamer 407 for the poloxamer 188 in Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Kumari et al. as evidenced by Allemann et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 26 and 27 are obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., Kumari et al., and Das et al. as evidenced by Allemann et al. and Crandall.


Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. In light of the amendment to the claims, new grounds of rejection are detailed to address the new limitations.
The applicant argues that Woitiski et al. do not teach its inclusion for the purpose of slowing the release rate of its drug. According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” Woitiski et al. teach several benefits afforded to their core-shell nanoparticles due to the inclusion of an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) and illustrate a reduction in release rate due to the inclusion of an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene). Any one of these reason provides the artisan with an impetus to include it in a similarly configured alginate based, drug encapsulating, core-shell nanoparticle composition.
The applicant further argues that the presence of an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) yields unexpected results for the claimed composition and that the duration of release achieved by the instant composition is much longer than that of Woitiski et al. This comparison is not on equal footing and the applicant does not establish an expected outcome such that an unexpected outcome can be discerned. The formulation of the instant example highlighted by the applicant is not fully described, so a comparison of performance relative to the composition of Woitiski et al. cannot be clearly made. In addition, the instant formulation includes a different protein than Woitiski et al. Differences in component identities and proportions could easily account for the difference in release duration. While the applicant argues that Woitiski et al. teach poloxamer or polyethylene glycol as a stabilizing coating, Woitiski et al. exemplify poloxamer in the solution along with alginate and drug cargo that form the core of the particles (see page 2477 first column first full paragraph). 
In addition, particles structured like those of Woitiski et al. and those instantly claimed made via a calcium chloride pre-gelation of alginate with a cargo molecule followed by incubation in a solution of a polycationic compound that yields a core-shell configuration are known to be able achieve a release duration similar to that instantly described. Liu et al. (CN 104147594) detail vascular endothelial growth factor (VEGF) loaded particles with a calcium chloride gelled alginate core and chitosan shell that release the VEGF from the core over 21 days such that 50% of the loaded drug is retained for 156 hours (see English translation example 1, page 7 last partial paragraph-page 8 first partial paragraph, and figure 4). This release duration is on par with the 175 hours touted by the applicant and occurs in the absence of an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) as is in the composition highlighted by the applicant. Woitiski et al. indicate a decrease in release rate due to the inclusion of the amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene), poloxamer. Thus the inclusion of this polymer would be expected to provide a lower release rate of the cargo as well as the control of particle size and improved encapsulation efficiency that are more explicitly discussed by Woitiski et al.
The applicant argues that Prokop et al. teach covalent linkage of a drug cargo to increase its retention time in their nanoparticles, while the instant claims recite electrostatic interaction between the cargo and the carrier particles. There is no requirement for covalent linkage of the drug cargo in the embodiments of Prokop et al. Further, the scope of embodiments embraced by the instant claims include any amount and relative ratio of the included components. The applicant’s offered evidentiary reference by Poelaert et al. demonstrates that the relative proportion of included components can make a large difference in the retention time/release rate of a protein cargo yielding lower cargo retention times than those highlighted by the applicant (see Journal of Controlled Release 2020 327:266-283, especially figure 2A). In addition, there is no requirement for any particular release kinetics in the instantly claimed product. 

The applicant additionally argues that Das et al. teach a release duration of 24 hours for 50% of their cargo from nanoparticles structured like those of Prokop et al. and the instant core-shell configuration.  While the applicant offers this as evidence that their longer duration release is an unexpected outcome, it is not clear from the totality of prior art that their outcome was beyond the realm of what would have been expected and it most certainly is not commensurate in scope with the claimed compositions.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615